DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-2, claim limitations “ output cur-off controls unit that controls” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit” coupled with functional languages “controls” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.	Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 10-17 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: 	“cut-off control unit…” (Fig. 3 block 200; paragraph: 0046)
The determination sections are clearly noted in the claim language that they are included within the third controller, so they are not interpreted as structure.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Prosecution History
Claims 1-2 of U.S. Application No. 16/626,665 filed on 12/26/2019 have been examined. 


Reason for Allowance
Claims 1-2 are allowed over the prior art of record.
As per claim 1-2 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a vehicle brake system including an electric brake having at least one electric actuator for pushing a friction pad toward a rotor and a plurality of controllers, connected to each other, that control the electric actuator, the vehicle brake system comprising: an output cut-off control unit that controls cut-off of an output of at least a part of the plurality of controllers, wherein the plurality of controllers includes at least a first controller, a second controller, and a third controller, wherein each of the first controller, the second controller, and the third controller includes a braking force calculation section that calculates a braking force of the electric brake, a self-determination section that determines whether the controller itself is normal, and an other-determination section that compares a braking force calculation result of the first controller, a braking force calculation result of the second controller, and a braking force calculation result of the third controller and determines whether the two controllers other than the controller itself among the first controller, the second 46NS-5646US01_P10656-WOl-PCT-US1_NK-00294US01 controller, and the third controller are normal, and wherein the output cut-off control unit determines whether the first controller is normal based on a determination result by the self-determination section of the first controller, a determination result by the self-determination section of the second controller, a determination result of the first controller by the other-determination section of the second controller, a determination result by the self-determination section of the third controller, and a determination result of the first controller by the other-determination section of the third controller and, when determining that the first controller is not normal, cuts off an output of the first controller.
Claims 2 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668